Exhibit 10.7

AMENDMENT NO. 3 TO THE SECURITIES PURCHASE AND REGISTRATION

RIGHTS AGREEMENT

This Amendment No. 3 to the Securities Purchase and Registration Rights
Agreement (this “Amendment”) is entered into effective as of June 15, 2006 (the
“Effective Date”) by and between Star Scientific, Inc., a Delaware corporation
(the “Company”) and Delaware Charter Guarantee and Trust Company, FBO Joseph C.
Schwarz, IRA (the “Investor” and together with the Company, the “Parties”).

RECITALS

WHEREAS, the Company and Investor entered into that certain Securities Purchase
and Registration Rights Agreement (the “Purchase Agreement”), dated as of
February 25, 2005, pursuant to which the Company issued and sold to Investor a
warrant (the “February Warrant”) to purchase 1,000,000 shares of the Company’s
common stock, par value $0.0001 per share (“Common Stock”), at a per share price
equal to $5.00 (the “Exercise Price”), with an expiration date of November 22,
2005 (the “Termination Date”);

WHEREAS, the February Warrant was amended by that certain Amendment No.1 to the
Securities Purchase and Registration Rights Agreement in November 2005, pursuant
to which the Termination Date was extended to March 22, 2006 and the exercise
price was increased to $5.25;

WHEREAS, the February Warrant, as amended, was further amended by that certain
Amendment No. 2 to the Securities Purchase and Registration Rights Agreement in
March 2006 (the “Amended February Warrant”), pursuant to which the exercise
price was decreased to $4.00 per share (the “Amended Exercise Price”) and the
Termination Date, as amended, was extended from March 22, 2006 to June 15, 2006
(the “Amended Termination Date”);

WHEREAS, the Company and Investor desire to amend the Purchase Agreement and
Amended February Warrant as provided in this Amendment; and

WHEREAS, capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed to them in the Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment and intending to be legally bound hereby, the Parties agree as
follows:

Section 1. Amendment. The Purchase Agreement is hereby amended pursuant to
Section 9 thereof, to increase the Exercise Price of the Amended February
Warrant from $4.00 to $4.15 and to extend the Termination Date of the Amended
Warrant from June 15, 2006 to July 15, 2006.

Section 2. Issuance of Warrant. The Company shall issue a warrant, as amended
hereby (the “Second Amended February Warrant”), to Investor on the Effective
Date after the



--------------------------------------------------------------------------------

Company has received the following from Investor: (a) a counter-signed copy of
this Amendment executed by Investor and (b) the original Amended February
Warrant.

Section 3. Effect of Amendment.

(a) Except as expressly modified hereby, all terms, conditions and provisions of
the Purchase Agreement shall remain unchanged and continue in full force and
effect.

(b) In the event of any inconsistency or conflict between the Purchase
Agreement, as amended, the Second Amended February Warrant and this Amendment,
the terms, conditions and provisions of this Amendment shall govern and control.

(c) This Amendment, the Purchase Agreement, as amended, and the Second Amended
February Warrant constitute the entire agreement among the Parties hereto and
supersedes all other prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof and thereof. From
and after the execution of a counterparty hereof by the Parties hereto, any
reference to the Purchase Agreement shall be deemed a reference to the Purchase
Agreement as amended hereby.

Section 4. Headings.

The headings contained in this Amendment are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Amendment.

Section 5. Governing Law.

This Amendment shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflicts of law.

Section 6. Counterparts.

This Amendment may be executed in two or more counterparts, each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one instrument, and shall become effective when one or more counterparts
have been signed by each party hereto and delivered to the other parties.

[The rest of this page has intentionally been left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have cause this Amendment to be duly
executed as of the date first above written.

 

STAR SCIENTIFIC, INC. By:  

/s/ Paul L. Perito

  Paul L. Perito  

Chairman of the Board, President and

Chief Operating Officer

/s/ Joseph L. Schwarz